DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not fairly teach or suggest a power supply electrically connected to the DC bus, wherein the power supply is operative to receive either the DC bus voltage or the DC control voltage present on the DC bus as an input voltage and to output a motor drive control voltage; and a control circuit configured to receive the motor drive control voltage to enable operation of the control circuit in combination with the limitations of claim 1. Claims 2-7 are allowed merely for being dependent from claim 1.
Regarding claim 8, the prior art does not fairly teach or suggest a power supply operative to output a motor drive control voltage from either the DC bus voltage or the DC control voltage present on the DC bus, and a control circuit configured to receive the motor drive control voltage to enable operation of the control circuit in combination with the limitations of claim 8. Claims 9-12 are allowed merely for being dependent from claim 8.
Regarding claim 13, the prior art does not fairly teach or suggest a power supply electrically connected to the DC bus, wherein the power supply is operative to output a motor drive control voltage from either the DC bus voltage or the DC control voltage present on the DC bus; and a control circuit configured to receive the motor drive control voltage to enable operation of the control circuit in combination with the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        
/Menatoallah Youssef/SPE, Art Unit 2849